It is the opinion of this Court that the questions certified by the United States Court of Appeals for the Second Circuit must be answered as follows:
(1). Yes. See Dames & Moore v. Regan, ante, p. 654.
(2). Yes. See Dames & Moore v. Regan, ante, p. 654.
(3). The President’s action in nullifying the attachments did not constitute a taking of property for which compensation must be paid. We dismiss question (3) so far as it concerns whether the action of the President in suspending the claims constituted a taking of property for which compensation must be paid. See Dames & Moore v. Regan, ante, p. 654.